368 F.2d 232
John E. MURPHY, Plaintiff, Appellant,v.Alvin M. KELLEY et al., Defendants, Appellees.
No. 6768.
United States Court of Appeals First Circuit.
Heard Oct. 4, 1966.Decided Oct. 28, 1966.

Appeal from the United States District Court for the District of Massachusetts; Anthony Julian, Judge.
Arthur Gottlieb, Boston, Mass., with whom Gottlieb, Cooke & Gottlieb, Boston, Mass., were on brief, for appellant.
Edward F. Garrington, Asst U.S. Atty., with whom Paul F. Markham,
Edward F. Harrington, Asst. U.S.
Before ALDRICH, Chief Judge, WOODBURY,1 Senior Judge, and McENTEE, Circuit Judge.
OPINION OF THE COURT.
PER CURIAM.


1
The judgment is affirmed on the opinion of the District Court, D. Mass., 259 F. Supp. 914, decided April 29, 1966.



1
 Sitting by designation